Citation Nr: 1720395	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1968 to January 1970.  He was awarded, in part, the Combat Infantryman's Badge. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

In a February 2016 decision, the Board, in part, granted an increased disability rating of 70 percent rating to the service-connected PTSD for the entire appeal period.  The Board also determined that the evidence of record, such as the Veteran's October 2015 testimony before the undersigned, had suggested that he was unemployable because of his PTSD and that it had a raised a derivative claim of entitlement to a TDIU rating.  The Board remanded the TDIU claim to the Agency of Original Jurisdiction (AOJ) for additional development, and it has returned to the Board for further appellate consideration.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Regrettably, a remand is necessary to ensure compliance with the Board's February 2016 remand directives.  

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the United States Court of Appeals for Veterans Claims (Court)) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In its February 2016 remand directives, the Board specifically requested that the Veteran be scheduled for an examination to determine whether his service-connected disabilities, notably his PTSD, had rendered him unemployable.  The Veteran, however, was not scheduled for an examination and, thus, remand is required.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

 1.  Copies of updated treatment records should be obtained and added to the claims file.
 
 2.  Following completion of the above, schedule the Veteran for an examination with an appropriate vocational or other specialist to determine the impact of his service-connected disabilities (i.e., PTSD, deformity of the duodenal bulb and essential tremors) on his ability to secure or follow a substantially gainful occupation.  The Veteran's VBMS and Virtual VA electronic records must be reviewed by the examiner and all necessary tests should be conducted and all clinical findings should be reported in detail.
   
Thereafter, the examiner must comment on functional impairment caused solely by the service-connected disabilities relative to his ability to secure or follow a substantially occupation.  The Veteran's age or the impact of any nonservice-connected disabilities should not be considered or mentioned.  The examiner must take into consideration the Veteran's level of education, training, and previous work experience.  The examiner should describe what type of employment activities would be limited due to his service-connected disabilities.

The examiner is hereby advised that a March 2016 treatment report reflects that the Veteran was retired but worked at a golf course two (2) times a week.  (See March 2016 VA treatment report associated with treatment reports, dated from January 2015 to July 2016 at page 61, labeled as "CAPRI" and received into Virtual VA on July 25, 2016)).

3.  Thereafter, the AOJ should re-adjudicate the issue of entitlement to a TDIU rating on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

